DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the administration of an effective dose of herbal extracts of Mentha piperita and Flos chrysanthemi alone, and in combination” and it is unclear from how the claim is written as to whether the limitation requires each extract given separately or each herbal extract given together or both. For instance, does the administration of each extract need to be given to the patient alone and then again in combination, or can the administration of each extract just be given together, or is the administration of each extract of to be given alone and separately? The use of the word “alone” would suggest that the administration of only one extract would be proper. The wording of the claim language is confusing as to what the proper administration would be and is therefore indefinite. For compact prosecution the claim will be interpreted as a method of protection, and treatment of COVID-19 through the administration of an effective dose of herbal extracts of Mentha piperita and Flos chrysanthemi alone, wherein each extract can be administered alone and a method of protection, and treatment of COVID-19 through the administration of an effective dose of herbal extracts of Mentha piperita and Flos chrysanthemi in combination, wherein each extract is given together.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jiayi (CN111358822A).
Jiayi’s general disclosure is to method for preventing and treating novel coronavirus and its preparation (see abstract).
Jiayi teaches a medicine for preventing and treating the novel coronavirus is characterized by comprising a wild chrysanthemum coupled extracting solution (see claim 8) and teaches wherein  ultrasound extraction is carried out on wild chrysanthemum flower by using an ultrastructural water extract, then electrocatalysis is carried out, the intermolecular distance on the surface of the obtained wild chrysanthemum flower coupling extract is larger than the internal intermolecular distance, the surface shows a contraction trend, the wild chrysanthemum flower coupling extract after polarization has positive charges, the osmotic pressure is enhanced, the surface tension is reduced, and the solution adsorption force is increased. The liquid medicine molecular cluster of the wild chrysanthemum flower coupling extracting solution is reduced, the area of the liquid medicine molecular cluster acting on the surface of an affected part is larger, the liquid medicine molecular cluster can better permeate into human cells, the adsorption capacity of the affected part is improved, the effects of better killing pathogenic microorganisms such as novel coronavirus SARS-CoV-2 and the like are achieved, the inflammatory reaction can be reduced, the risk of inflammatory storm is reduced, the remarkable prevention and treatment effects on diseases caused by the novel coronavirus SARS-CoV-2 can be achieved, meanwhile, the obvious killing effect on aerosol adsorption and propagation viruses is achieved, and the virus diffusion generated by aerosol propagation can be blocked” (see page 3, 3rd para.).
Jiayi also teaches adding a chloride solution, carrying out electrocatalysis on the wild chrysanthemum flower ultra-micro structure water extract and the chloride solution in a volume ratio of 1:10-1:100 to obtain a wild chrysanthemum flower coupling extract (see abstract) and this would indicate the use of a carrier or diluent.
The administration of an effective amount would be inherent as the reference teaches treating subjects with the chrysanthemum extract (see p. 2). 
The broadest reasonable interpretation of the claim language as currently written would be a method of protection, and treatment of COVID-19 through the administration of an effective dose of herbal extracts of Flos chrysanthemum extract alone, since the claim language uses the term “alone”. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Serlahwaty (In silico screening of mint leaves compound (Mentha piperitaL.) as a potential inhibitor of SARS-CoV-2, Pharmacy Education (2021)17 21(2) 81-86 (publication date 07-28-2021.)).
Serlahwaty’s general disclosure is to in silco screening of compounds from Mint leaves for inhibition against SARS-Cov-2 (see abstract).
Serlahwaty teaches that they conducted an in silico screen from Mentha piperita which has antiviral potential and found the existence of active compounds in mint leaves which include rutin, hesperidin and isohofolin. The proposed mechanism of action includes the inhibition of SARS-CoV-2 proteins from binding with the receptor (see abstract).
Serlahwaty does not specifically teach the administration of an effective dose however this would have been an optimization which any person having skill in the art would readily be able to determine without any undue experimentation. 
Therefore, it would have been obvious to any person having ordinary skill in the art at the effective filing date to find an effective dose of the Mentha piperita extract for administration to a human or animal in need of Covid-19 treatment because Serlahwaty already teaches wherein active components found in mint leaves can inhibit the SARS-CoV-2 virus. Thus, the next obvious step would be finding an effective dose that would be non-toxic to human and/or animals for safe administration. 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jiayi (CN111358822A) and Serlahwaty (In silico screening of mint leaves compound (Mentha piperitaL.) as a potential inhibitor of SARS-CoV-2, Pharmacy Education (2021)17 21(2) 81-86 (publication date 07-28-2021.)).
Jiayi’s general disclosure is to method for preventing and treating novel coronavirus and its preparation (see abstract).
Jiayi teaches a medicine for preventing and treating the novel coronavirus is characterized by comprising a wild chrysanthemum coupled extracting solution (see claim 8) and teaches wherein  ultrasound extraction is carried out on wild chrysanthemum flower by using an ultrastructural water extract, then electrocatalysis is carried out, the intermolecular distance on the surface of the obtained wild chrysanthemum flower coupling extract is larger than the internal intermolecular distance, the surface shows a contraction trend, the wild chrysanthemum flower coupling extract after polarization has positive charges, the osmotic pressure is enhanced, the surface tension is reduced, and the solution adsorption force is increased. The liquid medicine molecular cluster of the wild chrysanthemum flower coupling extracting solution is reduced, the area of the liquid medicine molecular cluster acting on the surface of an affected part is larger, the liquid medicine molecular cluster can better permeate into human cells, the adsorption capacity of the affected part is improved, the effects of better killing pathogenic microorganisms such as novel coronavirus SARS-CoV-2 and the like are achieved, the inflammatory reaction can be reduced, the risk of inflammatory storm is reduced, the remarkable prevention and treatment effects on diseases caused by the novel coronavirus SARS-CoV-2 can be achieved, meanwhile, the obvious killing effect on aerosol adsorption and propagation viruses is achieved, and the virus diffusion generated by aerosol propagation can be blocked” (see page 3, 3rd para.).
Jiayi also teaches adding a chloride solution, carrying out electrocatalysis on the wild chrysanthemum flower ultra-micro structure water extract and the chloride solution in a volume ratio of 1:10-1:100 to obtain a wild chrysanthemum flower coupling extract (see abstract) and this would indicate the use of a carrier or diluent.
Jiayi does not specifically teach the administration of an effective dose or the administration of the Mentha piperita.  
Serlahwaty’s general disclosure is to in silco screening of compounds from Mint leaves for inhibition against SARS-Cov-2 (see abstract).
Serlahwaty teaches that they conducted an in silico screen from Mentha piperita which has antiviral potential and found the existence of active compounds in mint leaves which include rutin, hesperidin and isohofolin. The proposed mechanism of action includes the inhibition of SARS-CoV-2 proteins from binding with the receptor. (see abstract).  
Therefore, it would have been obvious at the effective filing date to administer an effective dose of herbal extracts of both Flos Chrysanthemum as taught by Jiayi for killing of SARS-Cov-2 virus and to administer extracts of Mentha piperita which would include the active compounds rutin, hesperidin and isorhoifolin, which are predicted to bind and inhibit SARS-Cov-2 proteins because each extract would expect to give some protection and treatment form the SARS-Cov-2 virus alone or in combination. The prior art does not discuss what the effective amount is, however this is an optimization that is well within the purview of any person skilled in the art and would have thus been prima facie obvious before the effective filing date. 
There would be a reasonable expectation of success in arriving at the instant invention because extracts from both Flos Chrysanthemum and Mentha piperita are known to contain compounds which can inhibit SARS-Cov-2 proteins and can kill the virus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                      

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655